Conviction is for the sale of intoxicating liquor with a punishment of one year in the penitentiary.
The indictment alleged the sale of intoxicating liquor but omitted the name of the alleged purchaser. A motion to quash the indictment because of this omission was presented and overruled.
Article 464, C.C.P., reads as follows:
"In an indictment for selling intoxicating liquors in violation of any law of this state, it shall be sufficient to charge that the defendant sold intoxicating liquors contrary to law, namingthe person to whom sold, without stating the quantity sold; and, under such indictment, any act of selling in violation of the law may be proved."
In addition to the foregoing statute, we cite Dixon v. State, 21 Texas Crim. App., 517, 1 S.W. Rep., 448; Drechsel v. State,35 Tex. Crim. 580, 34 S.W. Rep., 934; Ex parte Campbell, 67 Texas Crim Rep., 171; as directly in point and holding that it is absolutely essential to name the alleged purchaser, or if the purchaser is unknown, to so allege with the other necessary averments under such circumstances. If there has ever been a variance from these holdings, we are not aware of it.
The judgment is reversed and the prosecution ordered dismissed.
Dismissed. *Page 402